DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 53 objected to because of the following informalities:  The structures in claim 53 are faint.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-5, 8, 10-11, 15, 22, 30, 47, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klun et al. (US 2015/0203707).
Regarding claims 1-2, 4-5, 8, 10-11, 15, 22, 30, 47, and 51:  Klun et al. (US ‘707) discloses compositions containing urea urethane (meth)acrylate silanes [abstract], wherein Example 13 [Ex. 13; 0189-0190] coats an inorganic silicon aluminum oxide (SiAlOx) layer as in comparative Ex. 10 [0175-0184] with a protective layer containing 3 wt% Preparatory Example 7 [Prep. Ex. 7; 0160-0161] and 97 wt% tricyclodecane dimethanol diacrylate.  The resulting protective layer is crosslinked with an electron beam [Ex. 13; 0189-0190].  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Note Prep. Ex. 7:

    PNG
    media_image1.png
    158
    482
    media_image1.png
    Greyscale
[Prep. Ex. 7; 0160-0161];
Note: Note: claim 10 further defines species of the R9 moiety when R5 is -(CH2)m-N(R8)-C(O)-NH-R9.  However, as claimed, such species only further define the genus of R9 moiety when R5 is present as -(CH2)m-N(R8)-C(O)-NH-R9. 

53-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klun et al. (US 2015/0203707).
Regarding claims 53-54:  Klun et al. (US ‘707) discloses compositions containing urea urethane (meth)acrylate silanes [abstract], wherein Example 13 [Ex. 13; 0189-0190] coats an inorganic silicon aluminum oxide (SiAlOx) layer as in comparative Ex. 10 [0175-0184] with a protective layer containing 3 wt% Preparatory Example 7 [Prep. Ex. 7; 0160-0161] and 97 wt% tricyclodecane dimethanol diacrylate.  The resulting protective layer is crosslinked with an electron beam [Ex. 13; 0189-0190].  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Note Prep. Ex. 7:

    PNG
    media_image1.png
    158
    482
    media_image1.png
    Greyscale
[Prep. Ex. 7; 0160-0161].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US 2015/0203707) as applied to claim 22 above.
Regarding claim 22:  Klun et al. (US ‘707) discloses the basic claimed composition [as set forth above with respect to claim 22]; wherein Klun et al. (US ‘707) discloses UV radiation cross-linking [0129].
Klun et al. (US ‘707) does not specifically disclose UV curing in the presence of a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included photoinitiators based on the invention of Klun et al. (US ‘707), and would have been motivated to do so since Klun et al. (US ‘707) suggests UV radiation cross-linking [0129].

Allowable Subject Matter
Claims 3 and 31 are allowable.
s 6, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Klun et al. (US 2015/0203707) does not disclose silanes of instant Formula (II), or the claimed particles and/or glasses.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767